           Case 2:16-cv-02175-JAD-NJK Document 95 Filed 01/25/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     THE BANK OF NEW YORK MELLON,
 7                                                         Case No.: 2:16-cv-02175-JAD-NJK
            Plaintiff(s),
 8                                                                        Order
     v.
 9
     MANCHESTER AT HUNTINGTON
10   HOMEOWNERS ASSOCIATION, et al.,
11          Defendant(s).
12         A settlement conference is set for January 28, 2021. Docket No. 92. The HOA submitted
13 an amended settlement statement today that reflects an update on its settlement status with the
14 Bank. The representations appear to reflect that, at a minimum, the scope of live issues at the
15 settlement conference might be narrowed at this point. The Court hereby SETS a telephonic status
16 conference for 10:00 a.m. on January 26, 2021. Counsel shall appear telephonically by calling the
17 Court conference line at 877-402-9757 at least five minutes prior to the hearing. The conference
18 code is 6791056. In order to ensure a clear recording of the hearing, the call must be made using
19 a land line phone. Cell phone calls, as well as the use of a speaker phone, are prohibited.
20         This hearing must be attended by counsel for the Bank, the HOA, and RMI
21 Management. Counsel must be prepared specifically to explain what claims, if any, remain for
22 settlement discussions at the upcoming settlement conference.
23         IT IS SO ORDERED.
24         Dated: January 25, 2021
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
